        Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 1 of 23 PageID #: 69




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                      OXFORD DIVISION

JOSHUA SISCO
                                                                                                 PLAINTIFF

V.                                                                        Case No.: 3:21cv059-DMB-RP

UNIVERSITY OF MISSISSIPPI, and
GLENN BOYCE                                                                                  DEFENDANTS

                    MEMORANDUM IN SUPPORT OF DEFENDANTS’
              MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

           Plaintiff Joshua Sisco (“Sisco”), a graduate of the University of Mississippi (the

“University”), has lodged parallel disability discrimination claims against the University 1

under both the Americans with Disabilities Act (the “ADA”) and the Rehabilitation Act of

1973 (the “Rehab Act”), claiming that the University discriminated against him during

his enrollment because of his disability. Even after amending his Complaint, Sisco lacks

standing to pursue many of his claims for injunctive relief, his ADA claim is barred by the

Eleventh Amendment, and his Rehab Act claim fails to state a plausible claim for relief. 2

The Court should dismiss Sisco’s claims in their entirety for lack of subject matter

jurisdiction or failure to state a claim.

                     FACTUAL BACKGROUND AND PROCEDURAL HISTORY 3

           Joshua Sisco enrolled as a student at the University of Mississippi in 2015 and



1Sisco also asserts his claims against Chancellor Glenn Boyce in his official capacity as duplicative claims
against the University itself. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 70 (1989).
2The University disagrees with Sisco’s fact allegations and asserts that Sisco’s claims are barred by other
affirmative defenses but reserves those issues for another day should Sisco’s claims survive Rule 12.
3   For purposes of this Motion only, Defendants accept as true Sisco’s well-pled allegations.



                                                        1
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 2 of 23 PageID #: 70




was provided various accommodations and auxiliary aids by the University throughout

his enrollment. First Am. Compl. p. 3 ¶ 16, pp. 9-10 ¶¶ 68, 77, 85, 91 [Doc. 14]. Sisco

successfully graduated from the University with an undergraduate degree in 2019, and

immediately enrolled in a master’s degree program at the University. First Am. Compl. p.

3 ¶ 23. Sisco has now sued the University under the Americans with Disabilities Act and

the Rehabilitation Act.

       Facing a Motion to Dismiss, he amended his original Complaint (the First

Amended Complaint is referred to herein for convenience as “the Complaint”), and he

now claims that the University discriminated against him by failing to caption three

videos in one of his classes and one video at a related after-hours lecture, failing to

caption certain of its Instagram, Twitter, and Facebook posts, failing to ensure captioning

was enabled around the clock on its TVs at the Pavilion and School of Education, and

failing to caption its televised student-news broadcast for the entirety of his enrollment

at the University. First Am. Compl. pp. 4-9 [Doc. 14].

                                   STANDARD OF LAW

       A Rule 12(b)(1) motion challenges the plaintiff’s invocation of federal subject

matter jurisdiction and questions the very power of the court to hear the case. See Krim

v. PCOrder.com, Inc., 402 F.3d 489, 494 (5th Cir. 2005). When one party challenges

subject matter jurisdiction, the party asserting jurisdiction bears the burden of

establishing jurisdiction. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992); In

re FEMA Trailer Formaldehyde Prods. Liab. Litig., 646 F.3d 185, 189 (5th Cir. 2011). To

resolve a motion to dismiss for lack of subject matter jurisdiction, a court may consider


                                              2
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 3 of 23 PageID #: 71




(1) the complaint alone, (2) the complaint supplemented by undisputed facts in the

record, or (3) the complaint supplemented by undisputed facts plus the court’s resolution

of disputed facts. See Clark v. Tarrant County, 798 F.2d 736, 741 (5th Cir. 1986) (cited

in Davis v. Ashley Furniture Indus., 2009 WL 605741 *1 (N.D. Miss., Mar. 9, 2009)).

       Rule 12(b)(6), on the other hand, authorizes dismissal for failure to state a claim.

“To avoid dismissal, ‘a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “To be plausible,

the complaint’s factual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 570 (internal quotation omitted). In making this

determination, the court accepts all well-pleaded facts as true and construes the

complaint in the light most favorable to the plaintiff. Doe v. MySpace, Inc., 528 F.3d 413,

418 (5th Cir. 2008). The court does not, however, accept as true “conclusory allegations,

unwarranted factual inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d

776, 780 (5th Cir. 2007) (quoting Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir.

2005)); see also Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the

complaint’s framework, they must be supported by factual allegations.”).

                                ARGUMENT AND ANALYSIS

       Sisco pleads his claims generically and in scattershot fashion because each claim

fails when subjected to Rule 12. While he cobbles together several claimed accessibility

issues arising from the University’s alleged failure to caption assorted content during his

enrollment at the University, he either lacks standing to pursue his requested relief, his


                                               3
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 4 of 23 PageID #: 72




claims are barred by the Eleventh Amendment, they fail to state any plausible claim for

relief, or they require administrative exhaustion. Despite his recent amendment, Sisco’s

Complaint should still be dismissed in its entirety.

      I. Sisco lacks standing to pursue his TV captioning claim, his NewsWatch
captioning claim, and much of the injunctive relief he seeks as to his social media
captioning claim and class video captioning claim.

       “[B]efore a federal court can consider the merits of a legal claim, the person

seeking to invoke jurisdiction must establish the requisite standing to sue.” Whitmore v.

Ark., 495 U.S. 149, 154-55 (1990). This requires a plaintiff to demonstrate that he or she

has suffered an injury in fact that is traceable to the defendant’s conduct which will likely

be redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992). Standing is evaluated on a claim-by-claim basis, and the plaintiff must be able to

establish standing for each claim and each form of relief sought. Latitude Sols. Inc. v.

DeJoria, 922 F.3d 690, 695 (5th Cir. 2019) (“[A] plaintiff must demonstrate standing for

each claim he seeks to press and have standing separately for each form of relief

sought.”); see also Fontenot v. McCraw, 777 F.3d 741, 746 (5th Cir. 2015) (“standing is

not dispensed in gross.”).

       In other words, a plaintiff must demonstrate for each claim “(1) that he or she

suffered an injury in fact that is concrete, particularized, and actual or imminent, (2)

that the injury was caused by the defendant, and (3) that the injury would likely be

redressed by the requested judicial relief.” Crawford v. Hinds Cnty. Bd. of Supervisors,

2021 U.S. App. LEXIS 18001, *6 (5th Cir. Jun. 16, 2021) (internal quotation omitted).

Critically, “plaintiffs seeking injunctive and declaratory relief can satisfy the


                                               4
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 5 of 23 PageID #: 73




redressability requirement only by demonstrating a continuing injury or threatened

future injury.” Id. (quoting Stringer v. Whitley, 942 F.3d 715, 720 (5th Cir. 2019)).

       That threated future injury “must be an injury in fact,” which requires that the

future injury be “imminent” or that there be a “substantial risk” that such injury will

occur in the future. Id. Further, while “past wrongs” may provide evidence of the

likelihood of future injury, the plaintiff must do more to show that the threat of future

injury is more than speculative in nature. See id. (internal quotations omitted).

Specifically in the context of ADA and Rehab Act claims, courts have required plaintiffs

to articulate a particular reason that they will be excluded in the future, or intend to

return to the facility at issue, to secure injunctive relief. See Griffin v. Dep’t of Labor Fed.

Credit Union, 912 F.3d 649, 656 (4th Cir. 2019) (noting that plaintiff could not “create

standing in the absence of an otherwise plausible assertion” that he intends to return to

place at issue); Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1332 (11th Cir.

2013) (finding that plaintiff had standing based on his assertion that he would return to

an allegedly non-compliant facility while on regular trips to area).

       Here, after amendment, Sisco bases his claims on four discrete alleged

accessibility issues at the University. First, he claims that the University fails to properly

caption its social media videos, including “promotional videos, press conferences, and

interviews with players,” which Sisco contends that he enjoys following on “various

social media platforms, including Facebook, Twitter, and Instagram.” First Am. Compl. p.

4 [Doc. 14]. Second, he asserts that the University fails to properly caption TVs in




                                                5
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 6 of 23 PageID #: 74




common areas on its campus, but he references only alleged issues with TVs in the

Pavilion and the University’s School of Education. First Am. Compl. pp. 5-6.

       Third, he complains that NewsWatch, a news broadcast produced by students at

the University, was not captioned when he first enrolled at the University, but that the

University began captioning the content in response to his pre-litigation complaints. First

Am. Compl. p. 10. Fourth and finally, Sisco alleges that one of his professors played

three un-captioned videos in class and then allowed a guest speaker to play an un-

captioned video during an after-hours lecture. Sisco further alleges that the University

instructed the professor throughout the semester to play only captioned videos, and that

toward the end of the semester the professor began providing captions for any videos.

First Am. Compl. pp. 8-9.

       As claimed redress for those alleged accessibility issues, Sisco generically asks the

Court to provide equitable and/or injunctive relief to: 1) declare that Defendants’

conduct violates federal law, 2) enjoin Defendants to “remedy” the alleged illegal

conduct and “prevent similar occurrences in the future,” 3) “put into place policies and

training to prevent future violations,” 4) raise Plaintiff’s grade in Chinese history, and 5)

partially refund Plaintiff’s tuition. See First Am. Compl. pp. 12-13.

       Under even the most lenient analysis, and even after having amended his original

pleadings, Sisco has standing to pursue only a fraction of his claims. Sisco has graduated

from the University and his Complaint expresses no intent to return to the School of

Education or the Pavilion, the only locations on campus where he pleads that he

encountered uncaptioned televisions. He includes no allegations regarding even the


                                              6
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 7 of 23 PageID #: 75




possibility of any return to the School of Education. While he does assert that he has

friends who are managers for the University’s basketball team, he fails to allege that he

intends to return to the Pavilion to actually watch the basketball team. Moreover, Sisco

does not take issue with whether the TVs were captioned or uncaptioned during

basketball games, but instead claims that the TVs were uncaptioned when he ate lunch

on campus as a student. Sisco does not allege that he intends to continue eating lunch on

campus even though he has graduated. Accordingly, Sisco has not plausibly alleged any

imminent injury as to those claims and he lacks standing to pursue any relief as to his TV

captioning claims.

       As to his NewsWatch captioning claim, Sisco’s own allegations reveal that

NewsWatch began captioning its content before he filed his Complaint. Moreover, he

pleads no facts to suggest that he continues to suffer any harm from the University’s

purported failure to caption those broadcasts when he first arrived on campus. Sisco

lacks standing to pursue any injunctive relief related to NewsWatch as well.

       Even as to his other two claims related to the captioning of videos in his Chinese

history class or the captioning of various social media posts on Facebook, Twitter, or

Instagram, for which Defendants concede he has standing to pursue at least some relief,

Sisco’s requests for relief go well beyond that limited standing. While Sisco may have

standing to seek injunctive relief related to his own grades at the University, he lacks

standing to pursue relief that will not directly benefit him, and his requests for injunctive

and/or declaratory relief to “prevent similar occurrences in the future” and/or “put in

place policies and training to prevent future violations” will not directly benefit him as a


                                              7
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 8 of 23 PageID #: 76




former student and should be dismissed for lack of standing. Likewise, he lacks standing

to pursue relief related to the University’s use of social media platforms beyond the

issues he claims to have experienced and pled the possibility of experiencing in the

future. Those claims should likewise be dismissed.

       II. The Eleventh Amendment bars Sisco’s ADA claims.

       The Eleventh Amendment “bars an individual from suing a state in federal court

unless the state consents to suit or Congress has clearly and validly abrogated the state’s

sovereign immunity.” Perez v. Region 20 Educ. Serv. Cntr., 307 F.3d 318, 326 (5th Cir.

2002). The Eleventh Amendment applies not only to the State itself, but to any state

agency or entity deemed to be an arm of the State, including official capacity defendants.

Id. If applicable, it bars all actions against the State entity, whether the relief sought is

injunctive, declaratory or monetary. Pennhurst St. Scho. & Hosp. v. Halderman, 465 U.S.

89, 100-01 (1984); Briggs v. Mississippi, 331 F.3d 499, 503 (5th Cir. 2003).

       The Supreme Court has established a three-part test to determine whether Title II

validly abrogates a state’s sovereign immunity in any given case. Block v. Tex. Bd. of Law

Examiners, 952 F.3d 613, 617 (5th Cir. 2020) (citing United States v. Georgia, 546 U.S.

151, 159, 126 S. Ct. 877 (2006). To decide whether a claim under Title II validly

abrogates a state’s Eleventh Amendment immunity, the court must on a “claim-by-claim

basis” determine: 1) which aspects of the State’s alleged conduct violated Title II, 2) to

what extent such misconduct also violated the Fourteenth Amendment, and 3) insofar as

such misconduct violated Title II but did not violated the Fourteenth Amendment,




                                               8
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 9 of 23 PageID #: 77




whether Congress’s purported abrogation of sovereign immunity as to that class of

conduct is nevertheless valid. Id. at 617.

       The University and the Chancellor in his official capacity are both considered arms

of the State of Mississippi for purposes of Eleventh Amendment immunity. Washington v.

Jackson State Univ., 532 F. Supp. 804, 814 (S.D. Miss. 2006); State v. IHL, 387 So.2d 89,

91 (Miss. 1980) (declaring IHL to be “a constitutionally created state agency.”).

Accordingly, unless Sisco’s allegations state a claim under Title II that also alleges a

Fourteenth Amendment violation, the Eleventh Amendment bars his ADA claim unless

he can show that Congress’s attempted abrogation was nonetheless valid. See Shaikh v.

Tex. A&M Univ., 739 F. App’x 215, 225 (5th Cir. 2018); Block v. Tex. Bd. of Law

Examiners, 952 F.3d 613, 617 (5th Cir. 2020). Where the plaintiff’s allegations fail to

allege even a violation of Title II, however, the Court need not reach that question to

find Eleventh Amendment immunity. Block, 952 F.3d at 618-19, n. 11 (“Under Georgia,

only if a plaintiff has alleged conduct that violates Title II and does not violate the

Fourteenth Amendment should a court determine whether Title II is valid Section 5

legislation as to that class of conduct. If a plaintiff alleges no conduct that violates Title

II, the inquiry ends.”). And although Sisco’s parallel Rehab Act claim does not implicate

the University’s Eleventh Amendment immunity, the Court should still first consider the

University’s immunity defense where the difference in causation standards is applicable

to the facts of the case. See Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 289 (5th Cir.




                                               9
        Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 10 of 23 PageID #: 78




2005) (declining to consider Eleventh Amendment immunity because the difference in

causational standards was not implicated in a challenge only to architectural barriers). 4

                  A. Sisco has not stated a plausible disability discrimination claim under
          Title II of the ADA. 5

          The ADA forbids discrimination against disabled individuals in major areas of

public life, among them employment (Title I of the Act), public services (Title II), and

public accommodations (Title III). Gil v. Winn-Dixie Stores, Inc., 993 F.3d 1266, 1274

(11th Cir. 2021) (citing PGA Tour, Inc. v. Martin, 532 U.S. 661, 675 (2001)). Title II

generally “requires public entities to make ‘reasonable modifications in policies,

practices, or procedures’ for disabled individuals, unless the entity can show that a

modification would ‘fundamentally alter the nature’ of the service or program it offers.”

Knighton v. Univ. of Tex. at Arlington, 2020 U.S. Dist. LEXIS 53355, *12 (N.D. Tex. Mar.

27, 2020) (citing 28 C.F.R. § 35.130(b)(7)(i)). The plaintiff, however, “bears the burden

of showing that he requested a modification and that it was reasonable.” Id.

                1. Sisco’s generic allegations related to content on Facebook, Twitter,
          and Instagram fail to state a claim for relief under Title II of the ADA.

          Under Title II, “no qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subject to discrimination by such entity.”



4 If applicable, the ADA and the Rehab Act are “generally interpreted in para materia and employ the same
legal standards,” except the Rehab Act requires a stricter showing as to causation. See Miraglia v. Bd. of
Sup’s of La. State Museum, 2016 U.S. Dist. LEXIS 147192, *4 n. 1 (E.D. La. Oct. 24, 2016) (citing Frame v.
City of Arlington, 657 F.3d 215, 223 (5th Cir. 2011); see also Soledad v. United States Dep’t of Treasury, 304
F.3d 500, 504 (5th Cir. 2002) (analyzing separate causation standards).
5   For these same reasons, Sisco’s ADA claim fails to state a claim pursuant to Rule 12(b)(6).

                                                       10
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 11 of 23 PageID #: 79




42 U.S.C. § 12132; see also 28 C.F.R. § 35.130(a). Similarly, pursuant to the Department

of Justice’s program accessibility regulations, “[a] public entity’s services, programs, or

activities, when viewed in their entirety, must be readily accessible to and usable by

individuals with disabilities.” 28 C.F.R. § 35.150(a); see also Ernest v. Univ. of Phoenix,

2010 U.S. Dist. LEXIS 153860, *8 (S.D. Cal. Jul. 27, 2010) (“compliance with the ADA

and Rehabilitation Act does not require perfect accommodations or that every aspect of

the program be accommodated.”). While the ADA does not define the “services,

programs, or activities” of a public entity, the Rehabilitation Act defines a “program or

activity” as “all of the operations of . . . a local government.” Frame v. City of Arlington,

657 F.3d 215, 225 (5th Cir. 2011) (citing 29 U.S.C. 794(b)).

        The text of the ADA, however, does not specifically reference internet

accessibility, 6 and Courts have struggled to determine if and to what extent the ADA’s

requirements apply to strictly online content despite generic assertions from the

Department of Justice that it should apply. See Gil, 993 F.3d at 1277 n. 13 (collecting

authority and noting that while the Eleventh Circuit had joined several sister circuits in

holding that Title III does not apply to websites, other circuits have disagreed). 7 Notably,

Defendants have been unable to identify a single court within the Fifth Circuit that has



6
  Although the Department of Justice has generally taken the position that the ADA does apply to the
internet, the Department failed to issue any rules and regulations regarding internet accessibility “despite
being aware of this issue for years.” See Price v. City of Ocala, 375 F. Supp. 3d 1264, 1270 (M.D. Fla.
2019); see also Andrews v. Blick Art Materials, LLC, 268 F. Supp. 3d 381, 402 (E.D.N.Y. 2017) (noting the
delay in the Department’s rulemaking despite being queried by members of Congress on the issue as early
as 1996).
7 See also Price v. Town of Longboat Key, 2019 U.S. Dist. LEXIS 84086, *4 (M.D. Fla. May 20, 2019) (noting
lack of guidance as to Title II claims in the website context).

                                                     11
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 12 of 23 PageID #: 80




ever held the ADA applies to website content under either Title II or Title III, and Fifth

Circuit district courts appear to have uniformly rejected applying Title III to website

content. See Zaid v. Smart Fin. Credit Union, 2019 U.S. Dist. LEXIS 11363, *15 (S.D. Tex.

Jan. 24, 2019) (finding under Title III that “[b]ecause a website is not a place of public

accommodation under the ADA, [defendant] cannot be liable for its website’s alleged

failure to comply with the ADA.”). 8

        The Eleventh Circuit recently joined the chorus of courts holding that Title III

does not apply to web content because websites are not places of “public

accommodation.” Gil, 993 F.3d at 1277. In reaching that conclusion, the court relied

heavily on the fact that Title III does not list any “intangible places or spaces, such as

websites,” as places that are covered by the ADA’s requirements. Id. And while the court’s

holding specifically turned on whether websites are places of public accommodation under

Title III of the ADA, other federal districts court have held that ADA cases analyzing the

peculiarities of websites may be relevant in the context of both Title II and Title III. See

Price v. Escalante-Black Diamond Golf Club, LLC, 2019 U.S. Dist. LEXIS 76288, *18 (M.D.

Fl. Apr. 29, 2019) (observing that factors used to determine standing in Title II website

case were relevant to Title III website case), Gil v. Broward Cnty., Fla., 2018 U.S. Dist.

LEXIS 225828, * 5 (S.D. Fla. May 7, 2018) (looking to Title III caselaw to determine




8 See also Strojnik v. Landry’s, Inc., 2019 U.S. Dist. LEXIS 22873, *15 (S.D. Tex. Dec. 9, 2019) (again
rejecting website as a public accommodation covered by the ADA); Rosales v. Concentra Operating Corp.,
2017 U.S. Dist. LEXIS 222821, *3 (W.D. Tex. Feb. 13, 2017) (noting that determination of whether a
website is considered a “place of public accommodation” under Title III was a “matter of first impression in
this Circuit” but dismissing plaintiff’s complaint on standing grounds instead).



                                                    12
    Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 13 of 23 PageID #: 81




whether plaintiff had standing to challenge website accessibility under Title II); but see

Price v. City of Ocala, 375 F. Supp. 3d 1264, 1273 (M.D. Fl. 2019) (advocating for

separate standing inquiry in Title II website cases).

       Moreover, other courts have noted that Title III imposes more onerous obligations

than Title II, yet Sisco attempts to use Title II to foist far more onerous requirements on

governmental entities than any Fifth Circuit district court has been willing to impose

upon private entities pursuant to Title III. See Disabled Rights Action Comm. v. Las Vegas

Events, Inc., 375 F.3d 861, 882 (9th Cir. 2004) (“Title III imposes obligations distinct

from those imposed by Title II, and more onerous ones.”); Equal Rights Ctr. v. Dist. of

Columbia, 741 F. Supp. 2d 273, 284 (D.D.C. 2010) (observing that “Title III’s

prohibitions are both more extensive and more specific” than those of Title II and “[h]ad

Congress wished to subject State and local government programs to the identical

exacting rules of accessibility imposed on private entities in Title II, it could have easily

done so.”).

       Above and beyond whether Title II does or does not apply to websites generally,

however, Sisco has still failed to state a plausible a claim based on his nebulous web-

based fact allegations. After all, even those courts that have opined that Title II does

apply to web content have required the plaintiff to identify specifically what information

is inaccessible to state a web-based claim under Title II. Price v. City of Ocala, 375 F.

Supp. 3d 1264, 1267 (M.D. Fla. 2019).

       In City of Ocala, for instance, the plaintiff alleged that a Florida municipality had

violated Title II because portions of the city’s website were inaccessible with his screen


                                              13
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 14 of 23 PageID #: 82




reader. 375 F. Supp. 3d at 1267. Although the plaintiff there stated that he was

“interested in documents related to the budget of the City of Ocala (electronic

documents) for 2018, 2017, 2016, and 2015 and all City Council agendas and back up

material for year 2018, 2017 and 2016,” the court held that he had failed to “specify

precisely what documents were inaccessible.” Id. at 1267, 1267 n. 2. Accordingly, while

the Court ultimately dismissed the plaintiff’s complaint for lack of standing, it further

noted that the plaintiff had failed to state a claim under Title II because he had also

failed “to allege what information [was] inaccessible.” Id. at 1267 n.2, 1277 n.16 (“had

the City argued that Price failed to state a claim under Title II, the Court would have

granted the Motion on that basis as well.”).

       And even in the non-internet context, the Fifth Circuit has held that a plaintiff’s

allegations must relate to a “service, program, or activity” provided by the governmental

entity itself, not some other party. Illustratively, in Ivy v. Williams, the plaintiffs alleged

that they had been excluded from or denied the benefits of driver education courses, a

benefit they claimed the defendant provided. 781 F.3d 250, 255 (5th Cir. 2015). The

court therefore had to determine whether driver education was in fact a “service,

program, or activity” provided by the defendant governmental agency. Id. The Fifth

Circuit concluded that it was not, holding that although the defendant licensed and

regulated schools that in turn provided such services, the defendant did not “teach driver

education, contract with driver education schools, or issue driver education certificates

to individual students.” Id. at 255.




                                               14
    Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 15 of 23 PageID #: 83




       Accordingly, while a governmental entity’s “operations” may be interpreted

broadly, the purportedly denied service or benefit must still be some service actually

provided by the governmental agency. See also Althouse v. Roe, 542 F. Supp. 2d 543, 577

(E.D. Tex. 2008) (rejecting plaintiff’s discrimination claim even when “assuming that

television is a ‘service, program or activity for which the defendants are

responsible, a rather dubious assumption . . .”) (emphasis added).

       Here, Sisco both fails to specifically identify what alleged documents or

information were inaccessible, and then seeks to apply Title II’s requirements not to the

University’s own websites but to content posted on websites or apps owned, operated,

and provided by other unrelated private corporations such as Instagram, Twitter, and

Facebook.

       In terms of identifying the alleged inaccessible internet content, Sisco generically

asserts that “the social media accounts associated with Ole Miss Athletics and Ole Miss’s

various sports teams feature videos that are rarely, if ever, captioned.” First Am. Compl.

p. 4 ¶ 29 [Doc. 14]. He then goes on to assert that the “videos include (but are not

limited too [sic]) promotional videos, press conferences, and interviews with players,”

but still fails to identify even the specific athletic team accounts at issue, much less the

specific content or posts he claims are inaccessible. Id. at ¶ 36. Without more, Sisco has

failed to plausibly allege that documents or information related to the University’s

programs, services, or activities are inaccessible.

       Moreover, Sisco’s social media-based claims are based on his inability to fully

interact with social media platforms such as Facebook, Twitter, and Instagram, not the


                                              15
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 16 of 23 PageID #: 84




University’s own website or web applications. Based on Sisco’s allegations, the University

has various social media accounts and uploads content to those platforms, but it does not

actually provide that social media service or content to Sisco. Instead, that content and

the underlying service is provided to Sisco by the social media platforms themselves, and

Sisco’s real complaint is that Facebook, Twitter, and Instagram have not provided him

with a necessary auxiliary aid to access content streamed on their respective apps or

websites. Accordingly, even if this Court takes the lead in the Fifth Circuit in holding that

Title II applies to website content, Title II still would not apply to content posted not on

the University’s own website but instead to a third-party social media platform. Sisco’s

allegations related to the University’s posts on Facebook, Twitter, and Instagram fail to

plausibly state a claim for relief.

             2. Sisco fails to allege that he was not provided an auxiliary aid in his
       Chinese history class as required by the ADA.

       Under Title II of the ADA, a qualified individual with a disability is an “individual

with a disability who, with or without reasonable modifications to rules, policies, or

practices, the removal of architectural, communication, or transportation barriers, or the

provision of auxiliary aids and services, meets the essential eligibility requirements for

the receipt of services or the participation in the programs or activities provided by a

public entity.” Smith v. Bd. of Comm’rs of the La. Stadium & Exposition Dist., 385 F. Supp.

3d 491, 498 (E.D. La. 2019) (quoting 42 U.S.C. § 12131(2)) (emphasis added).

       Accordingly, under the DOJ’s administrative regulations, “[a] public entity shall

furnish appropriate auxiliary aids and services where necessary to afford qualified

individuals with disabilities, including applicants, participants, companions, and

                                             16
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 17 of 23 PageID #: 85




members of the public, an equal opportunity to participate in, and enjoy the benefits of,

a service, program, or activity of a public entity.” 28 C.F.R. § 35.160(b)(1). Auxiliary

aids and services include, but are not limited to, qualified interpreters on-site or through

video remote interpreting (VRI) services, notetakers, real-time computer aided

transcription services, written materials, exchange of written notes, open and closed

captioning, and/ or other effective methods of making aurally delivered information

available to individuals who are deaf or hard of hearing. Id. at § 35.104. 9

        “In determining what types of auxiliary aids and services are necessary, a public

entity shall give primary consideration to the requests of individuals with disabilities.” Id.

at § 35.160(b)(2). Nonetheless, a provided accommodation is not a violation of the ADA,

even if not ideal, as long as it is reasonable and effective, and nothing in the ADA or its

implementing regulations dictates that a disabled individual must be provided with the

specific type of auxiliary aid that he or she requests. See Wells v. Thaler, 460 F. App’x

303, 313 (5th Cir. 2012). Accordingly, the Fifth Circuit has found that there is no ADA

violation where a governmental entity provides an accommodation or auxiliary aid that

is reasonable and effective even if the governmental entity does not provide the specific

aid requested by the disabled individual. See Wilson v. Tex. Dep’t of Criminal Justice, 2012


9 Sisco does not indicate in his pleadings which specific provision of Title II he claims that the University
violated, and instead generally asserts that the University violated the Rehab Act because it “discriminated
against Plaintiff solely on the basis of his disability” and the ADA because it “discriminated against Plaintiff
on the basis of his disability.” First Am. Compl. pp. 11-12. Sisco’s Amended Complaint, however, makes
clear that the gravamen of his discrimination claim is based on the University’s alleged failure to provide
captioning in various contexts, which accordingly challenges the University’s failure to provide an auxiliary
aid. See First Am. Compl. pp. 4-7 [Doc. 14]; see also Gil v. Winn-Dixie Stores, Inc., 993 F.3d 1266, 1271 n. 4
(noting that although the plaintiff did not indicate in his pleadings which provision of Title III he claimed
the defendant was violating, the essence of his complaint was that the defendant had not provided an
auxiliary aid to allow the plaintiff to fully and equally enjoy its website.

                                                      17
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 18 of 23 PageID #: 86




U.S. Dist. LEXIS 132932, *12 (E.D. Tex. Aug. 16, 2012) (construing Wells, 460 F. App’x

at 313).

        Here, Sisco alleges that he was not provided his requested auxiliary aid, open or

closed captioning, but he does not allege that the University did not provide any

auxiliary aid, such as a qualified interpreter, a note taker, or other written materials. 10 In

fact, Sisco does not even specifically allege that he was not provided a “reasonable and

effective” auxiliary aid, and that the denial of such an aid precluded his participation in

class. Instead, he alleges only that he was not provided with one specific auxiliary aid,

and that because he was allegedly not provided with that specific auxiliary aid, he

missed relevant information in class.

        The potential denial of a specific requested auxiliary aid in and of itself is not

sufficient to state a claim under the ADA, however, and Sisco’s allegations therefore fail

to state a plausible claim for relief. Sisco has now amended his Complaint once already,

and has steadfastly focused on pleading his claims with as few supporting facts as

possible. His intentional failure to plead that he was not provided a necessary and

reasonable auxiliary aid is fatal to his ADA claim.




10As reflected on the University’s Student Disability Services website, the University does provide such
auxiliary aids, including note takers, written materials, and interpreting services. See
https://sds.olemiss.edu/interpreting-services/. While Sisco, as master of his Complaint, endeavors to plead
around this issue entirely with regard to his claimed accessibility issues, even his Complaint reflects that
the University provided him with a qualified interpreter for various campus events. See First Am. Compl.
pp. 9, 10 [Doc. 14].

                                                    18
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 19 of 23 PageID #: 87




              B. Even if Sisco has alleged a violation of Title II, he has not alleged
        conduct that violated the Fourteenth Amendment.

        The second prong of the Georgia test requires the court to determine whether the

alleged Title II violation also violated the Fourteenth Amendment. 11 Under the Equal

Protection Clause, “[d]isabled persons are not a suspect class,” and classifications on the

basis of disability violate the Equal Protection Clause only “if they lack a rational

relationship to a legitimate governmental purpose.” Smith v. Bd. of Comm’rs of La.

Stadium & Exposition Dist., 372 F. Supp. 3d 431, 451 (E.D. Mar. 7, 2019). Under the Due

Process Clause, a violation of Title II may also violate the Fourteenth Amendment when

“it prevents people with disabilities” from exercising fundamental rights secured by the

Due Process Clause. Id. (citing Tennessee v. Lane, 541 U.S. 509, 522 (2004)).

        Here, Sisco has not alleged that the University’s purported decisions lack a

rational relationship to any legitimate governmental purpose, and the Fifth Circuit has

declined to find college enrollment (much less captioning for television or social media

platforms) a fundamental right protected by the Due Process Clause. See Shaikh v. Tex.

A&M Univ. Coll. of Med., 739 F. App’x 215, 225 (5th Cir. 2018). Accordingly, Sisco has

not alleged conduct that violates both Title II and the Fourteenth Amendment.




11 Some courts have held that a plaintiff’s failure to plead a separate Fourteenth Amendment violation is
sufficient in and of itself to find that the Fourteenth Amendment is not implicated by the Plaintiff’s claims.
See Reininger v. Oklahoma, 292 F. Supp. 3d 1254, 1261 (W.D. Okla. 2017) (finding no alleged Fourteenth
Amendment violation because complaint did not specifically allege a separate violation); see also Bearden
v. Oklahoma ex rel Bd. of Regents, 234 F. Supp. 3d 1148, 1151 (W.D. Okla. 2017) (noting that where
plaintiff does not assert a Fourteenth Amendment claim, “there is nothing to assess.”).

                                                      19
       Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 20 of 23 PageID #: 88




                C. Absent alleged conduct that violates the Fourteenth Amendment,
         Sisco cannot show that Congress’ attempted abrogation of sovereign immunity
         was otherwise valid.

         For Congress to exercise its enforcement power under Section Five of the

Fourteenth Amendment, “there must be a congruence and proportionality between the

injury to be prevented or remedied and the means adopted to that end.” Smith, 372 F.

Supp. 3d at 452. Even if Congress proscribes conduct that does not directly violate the

Fourteenth Amendment, legislation is nonetheless a valid exercise of Congressional

power under Section Five if this “congruence and proportionality” test is met. Id. In

Tennessee v. Lane, the Supreme Court found that Title II “unquestionably is valid § 5

legislation as it applies to the class of cases implicating the accessibility of judicial

services,” but expressly declined to determine whether that same rationale would apply

to suits seeking “reasonable access to hockey rinks, or even to voting booths.” 541 U.S. at

530.

         Here, Sisco has failed to identify the Fourteenth Amendment rights he claims are

implicated by the University’s alleged failure to provide captioning on TVs in the Pavilion

and School of Education, captioning on Instagram, Twitter, and Facebook, and

captioning for video played during one of his classes and a related after-hours lecture.

Sisco has not identified a narrow category of state action sufficient for the Court to find

that Congress’ attempted abrogation was otherwise valid even without a Fourteenth

Amendment violation, and his ADA claims are therefore barred by the Eleventh

Amendment.




                                               20
    Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 21 of 23 PageID #: 89




      III. Sisco also has not stated a plausible disability discrimination claim under
the Rehab Act.

       The sole difference between the ADA and the Rehab Act is in their separate

causation standards, and courts within the Fifth Circuit have routinely subjected claims

under either statute to identical analysis. See Pace v. Bogalusa City Sch. Bd., 403 F.3d

272, 288 (5th Cir. 2005) (“The sole difference between the statutes lies in their

causation requirements.”); Greer v. Richardson Ind. Sch. Dist., 472 F. App’x 287, 291 (5th

Cir. 20120) (considering plaintiff’s ADA and Rehab Act claims concurrently and referring

“only to the ADA for brevity.”). Accordingly, because Sisco has not stated a plausible

discrimination claim under the ADA, his Rehab Act claim likewise fails.

       IV. The Court lacks subject matter jurisdiction over Sisco’s captioning claims
for televised content.

       Sisco’s Amended Complaint bases his claims at least in part on NewsWatch, the

University’s student-run televised news broadcast, and “The Season,” a televised

documentary series regarding the University’s athletic teams, both of which implicate the

Twenty-First Century Communications and Video Accessibility Act of 2010 (the “CVAA”).

Because those claims are based on televised content, Sisco must exhaust the CVAA’s

administrative remedy provisions before filing suit as to those claims. Sierra v. Broward

Cnty. Sch. Bd., 2017 U.S. Dist. LEXIS 62498, *13 (S.D. Fl. Aug. 19, 2017) (dismissing

plaintiff’s captioning claim for televised content for lack of subject matter jurisdiction

pending plaintiff’s exhaustion of administrative remedies); see contra Sierra v. City of

Hallandale Beach Fl., 904 F.3d 1343, 1349 (11th Cir. 2018) (declining to follow the

court’s reasoning in Broward County because not all plaintiffs who might have a cause of


                                             21
     Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 22 of 23 PageID #: 90




action under the CVAA also have a cause of action under the ADA or Rehab Act).

Because Congress has delegated to the FCC authority to address complaints involving

compliance with the CVAA’s closed-captioning requirements, which set forth Congress’s

most recent statement regarding the application of closed-captioning to televised

programming, this Court should dismiss Sisco’s claims related to televised content for

lack of subject matter jurisdiction.

                                       CONCLUSION

       Despite Sisco’s amendment, his Complaint still fails to adequately state any claim

for relief. Sisco’s cobbling together of a series of unrelated accessibility issues he claims

to have encountered during his four-year enrollment with the University is insufficient to

disguise the defects in his claims. Sisco lacks standing to pursue much of his requested

injunctive relief, his ADA claim is barred by the Eleventh Amendment, and his Rehab Act

claim fails to plausibly state a claim for relief. This Court should dismiss his Complaint in

its entirety.

       THIS, the 6th day of July 2021.

                                            Respectfully submitted,

                                            UNIVERSITY OF MISSISSIPPI
                                            AND CHANCELLOR GLENN BOYCE


                                            /s/ J. Andrew Mauldin
                                            POPE S. MALLETTE. (MB NO. 9836)
                                            J. ANDREW MAULDIN (MB NO. 104227)
                                            ATTORNEYS FOR DEFENDANTS




                                              22
    Case: 3:21-cv-00059-DMB-RP Doc #: 17 Filed: 07/06/21 23 of 23 PageID #: 91




OF COUNSEL:

MAYO MALLETTE PLLC
5 University Office Park
2094 Old Taylor Road
Post Office Box 1456
Oxford, Mississippi 38655
Telephone: (662) 236-0055
Facsimile: (662) 236-0035
Email: pmallette@mayomallette.com
       dmauldin@mayomallette.com




                                       23
